Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claims 1 and 9 are the independent claims under consideration in this Office Action.  
	Claims 2-8 and 10 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

          Claims 1, 3, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stoppele et al. (EP 1,852,546 A2) in view of Goldman (2,919,507).
          Stoppele et al. disclose the invention as claimed.  Stoppele et al. teach a system iron including a body 20 mounted for forming part of an ironing board 10 at the pressing surface or immediately beneath (figures 1, 3 or 6), for example.  The body includes a steam generator 34 (figure 2A, for example) for producing steam and a valve arrangement 36 for controlling steam as passed to both lower and upper plates (buck 
          Goldman teaches a pressing machine including a head 14 and a buck 12.  The head or plate 14 is rotatably connected to the buck (figure 3, for example) and Goldman illustrates a steam connection to the buck and to the head via steam flow channels 30, 32 and 34 (figure 1) and a further valve along the channel 34.
           It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the system iron of Stoppele et al. as including or illustrating a flow channel connecting the steam feed from the steam generator to the rotatable plate or head 22.  Providing such would further illustrate a steam connection between the steam generator and the body and rotatable plate, as in Stoppele et al. 
ALLOWABLE SUBJECT MATTER
          Claims 2 and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robin illustrates a steam generator which is connectable to a steam iron and a steamer wand.  Ma et al. illustrate a pivoting ironing board including a base with a steam generator and steam iron.  Muljadi illustrates a rotatable ironing plate and a steam system feeding the plate and an accessory line. Milanese illustrates a folding ironing board and including a steam generator in the base or a steam generator in the body of the ironing board.   
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987.  The examiner can normally be reached on Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732